DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lazur (US 2016/0107940, hereinafter '940) modified by Lazur (US 2016/0159702, hereinafter '702).
Regarding claim 1, ‘940 meets the claimed, method of fabricating a composite material part comprising fiber reinforcement and a ceramic matrix present in pores of the fiber reinforcement, (‘940 [0039] teaches making a composite material with fibers and a ceramic matrix) the method comprising: b) forming a first ceramic matrix phase in the pores of the fiber reinforcement; (‘940 [0039] describes a SiC coating is applied to the preform via CVI, chemical vapor infiltration, and a CMC, ceramic matrix composite, matrix is formed, the SiC coating is the first ceramic matrix) c) after performing step b), introducing into the pores of the fiber reinforcement a powder that consists of a mixture of SiC particles and of carbon particles and optionally one or more of Si3N4, BN6 and B4C; (‘940 [0039] teaches the matrix is further infiltrated with a SiC and carbon powder slurry) and d) after performing step c), infiltrating the fiber reinforcement with an infiltration composition in a molten state comprising at least silicon so as to form a second ceramic matrix phase in the pores of the fiber reinforcement, (‘940 [0039] teaches a Si melt infiltration step following the powder slurry infiltration step) thereby obtaining the composite material part (‘940 [0039] teaches a CMC part is formed.) 
a) forming the fiber reinforcement by three-dimensionally weaving ceramic yarns, the fiber reinforcement as formed in this way presenting an interlock weave.
Analogous in the field of CMC preparation, ‘702 meets the claimed a) forming the fiber reinforcement by three-dimensionally weaving ceramic yarns, the fiber reinforcement as formed in this way presenting an interlock weave (‘702 [0029] teaches a fiber preform for a CMC is constructed via an interlock architecture.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the composite material production method of ‘940 with the interlocked fibers of ‘702 in order to form a self-supporting fiber, see [0029].
Regarding claim 2, ‘940 meets the claimed, a method according to claim 1, wherein the first ceramic matrix phase comprises silicon carbide (‘940 [0039] teaches the first phase deposited via CVI is SiC.)
Regarding claim 5, ‘940 meets the claimed, a method according to claim 1, wherein an interphase is formed on the ceramic yarns prior to step b (‘940 [0039] teaches a boron nitride (BN) interface coating (interphase) is formed on the fibers prior to the SiC CVI (first matrix) deposition.)
Regarding claim 6, ‘940 meets the claimed, a method according to claim 1, wherein the fiber reinforcement comprises silicon carbide yarns presenting an oxygen content less than or equal to 1 atomic percent (‘940 [0039] teaches the fibers are Hi-Nicalon, a SiC fiber that doesn’t contain oxygen.)
 a method according to claim 1, wherein the composite part is a turbine engine part (‘940 [0039] teaches the part is a nozzle guide vane for a turbine.)
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over modified Lazur as applied to claim 1 above, and further in view of Kameda (US 5,955,391).
Regarding claim 3, modified ‘940 does not meet the claimed, a method according to claim 1, wherein a mean size of the particles introduced during step c) is less than or equal to 5 µm.
Analogous in the field of CMC preparation, Kameda meets the claimed, a method according to claim 1, wherein a mean size of the particles introduced during step c) is less than or equal to 5 µm (Kameda col. 9 lines 10-13 teach a slurry with a grain size of 1-3µm.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the CMC production method of modified ‘940 with the particle size of 1-3µm because fine particles make a dense and compact composite, see Kameda col. 8 lines 16-22.
Regarding claim 8, modified ‘940 dos not meet the claimed, A method according to claim 3, wherein the mean size of the particles introduced during step c) is less than or equal to 1 µm.
Analogous in the field of CMC preparation, Kameda col. 9 lines 10-13 teaches a grain size of 1-3µm and does not explicitly meet the claimed, a method according to claim 3, wherein the mean size of the particles introduced during step c) is less than or equal to 1 µm, however, Kameda col. 8 lines 16-22 teach that fine powder can from a dense compact. 
Kameda discloses that the particle size is a result effective variable that affects the density of the composite. It would have been obvious to a person of ordinary skill in the art before the filing date to further optimize the particle size range of 1-3µm as taught in Kameda to .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified '940 as applied to claim 1 above, and further in view of Luthra (US 2016/0251269).
Regarding claim 4, modified ‘940 does not meet the claimed, A method according to claim 1, wherein, after performing step b), a residual porosity by volume in the fiber reinforcement lies in ta range 30% to 35%.
Analogous in the field of CMC production, Luthra does not explicitly meet the claimed, a 
method according to claim 1, wherein, after performing step b), a residual porosity by volume in the fiber reinforcement lies in the a range 30% to 35%, however, Luthra [0004] teaches that porosity affects mechanical properties such as shear strength and thermal conductivity.                                                                                                 
Luthra discloses that the porosity is a result effective variable that affects the mechanical properties of the composite. It would have been obvious to a person of ordinary skill in the art before the filing date to optimize the porosity of the CMC in order to optimize the mechanical properties, see Luthra [0004]. See MPEP §2144.04.
Response to Arguments
The objections to claims 1 and 5 have been withdrawn in response to the amendments filed 2/9/2021.
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees that the Chamberlain does not meet the amended claim 1 because Chamberlain includes yttrium consists of the SiC, carbon, and other claimed components. 
Regarding the Lazur ‘940 reference, Examiner disagrees that ‘940 does not teach a first matrix phase. ‘940 [0039] teaches SiC is deposited to form a matrix, then a SiC/carbon powder slurry is infiltrated into the matrix, followed by a Si melt infiltration. Examiner believes the first layer of SiC meets the first ceramic matrix phase as claimed in claim 1. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744